Title: To Thomas Jefferson from Fulwar Skipwith, 1 June 1793
From: Skipwith, Fulwar
To: Jefferson, Thomas



Sir
Trinity, Martinique, 1 June 1793.

It is now a week since the Vessel in which I took my passage from Boston, came into this place, (a small port in the Windward part of the Island) where is exhibited the most terrible scene of distress and Confusion immaginable.
About a month ago it seems that the Planters were advised of the arrival of the British fleet, at Barbados, and at the same time they received Assurance that the object of this Armament was to invade the Island, to protect the Royalists, (composed entirely of Planters) and to bend their force against the Patriots, consisting of Townspeople of St. Pierre and Fort-Royal, and the Mulatoes with Mr. Rochambeau at their head. Indeed these two Parties have been thus secretly formed and distinguished previous to the Arrival of the british fleet—Professing however submission to the existing Government, and Keeping up the Appearance of tranquillity. But, immediately on the promise of this force from Barbados, the Planters threw of the mask, changed the flag, and dispatched Deputies to the Admiral of the british Fleet, with an offer of the Island. On the other hand, Mr. Rochambeau was active in assembling and arming his Adherents, and putting the towns of Fort-Royal and St. Pierre in a state of Defense. This done, hostilities soon commenced by frequent Skirmishes; The Planters, to defend their Plantations, and the Patriots, to possess themselves of them, in order to derive a supply for Fort-Royal of provisions. In these rencontres, the former generally lost ground, when, to complete the measure of their misfortunes, there sprung up a numerous band of Plunderers, Composed mostly of their own Negroes, who have been for fifteen days, and are now employed in murdering, burning and destroying. Already, upwards of forty of the most valuable Sugar-Estates are in ashes; many more are likely to share the same fate, and the Planters are closely confined to their two last strong holds, Gros-Morne and Case-Navira; and these must likewise fall, unless early assistance be afforded by the English; what their real intention may be at present, in regard to this unhappy  Island, is perhaps a little problematical, altho’ they have promised to receive it at the hands of the Planters, and have actually coalesced so far with them, as to receive into their fleet a french 74, and a frigate under the white flag (the vessels that took refuge some months since at Trinidad, with a number of their part, when Mr. Rochambeau assumed the Government). This fleet, in all said to be ten sails, have been a fortnight off the Island, but have not landed a Soldier, or done more than to cut off all Communication with Fort-Royal by water; hence American Vessels cannot go there; and unluckily every shilling to which I have any Claim, lays there.
From very respectable Authority I’ve just learned that five American Vessels have been seized by English Privateers, and carried into St. Kitts, for having on board french property. Such property I apprehend will be condemned, but the Vessels doubtless must be released. However I shall as much as may be in my power, Caution the American Flag against committing themselves in future.
A few days before my leaving Boston, I had the honor to receive from you a Packet containing the Laws of the United States, and your two favors of May 31. 1792 and March 21. 1793. Their several Contents I shall be strictly governed by, whenever I may be placed in a situation to fulfill any one of their purposes. At present, I’ve no more to say than to subscribe myself &ca.

(signed) Fulwar Skipwith

